Exhibit 10.23

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is dated for reference purposes
only as of October 14, 2010, by and between CARR NP PROPERTIES, L.L.C., a
Delaware limited liability company (“Landlord”), and TRIMBLE NAVIGATION LIMITED,
a California corporation (“Tenant”).

RECITALS

A. Landlord (as successor-in-interest to CarrAmerica Realty Operating
Partnership, L.P.) and Tenant entered into that certain Lease dated as of
May 11, 2005 (the “Existing Lease”), pursuant to which Landlord leases to Tenant
certain premises (the “Premises”) in the buildings located at 510 DeGuigne Drive
and 935 Stewart Drive, Sunnyvale, California (the “Buildings”).

B. Landlord and Tenant desire to amend the Existing Lease to extend the term of
the Existing Lease and make certain other amendments to the Existing Lease, all
subject to, and on the basis of, the terms, covenants and conditions hereinafter
set forth. The Existing Lease, as amended by this Amendment, is referred to as
the “Lease.”

NOW, THEREFORE, in consideration of the foregoing and the agreements of Landlord
and Tenant herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree as follows:

1. Use of Defined Terms; Recitals; Effective Date.

1.1 Definitions; Recitals. All capitalized terms used and not defined herein
shall have the defined meanings ascribed to them in the Existing Lease. The
provisions of the Recitals above are fully incorporated herein by this
reference.

1.2 Effective Date. Unless otherwise specifically provided herein, all
provisions of this Amendment shall be effective as of the date of execution set
forth under the signature of the last party to sign below.

2. Amendments to Lease. The Existing Lease is hereby amended as follows:

2.1 Term. The Term of the Lease is hereby extended until December 31, 2017
(which, for all purposes under the Lease, shall hereinafter be the “Termination
Date”), unless earlier terminated pursuant to the terms and conditions of the
Lease. The portion of the Term of the Lease commencing on the date immediately
following the existing Termination Date (the “Extension Date”) and ending on
December 31, 2017, shall be referred to herein as the “Extension Term”.

 

1



--------------------------------------------------------------------------------

2.2 Base Rent. Effective as of January 1, 2011, Item 14 of the Schedule (set
forth on pages i. through iii. of the Existing Lease) (the “Schedule”) shall be
deleted and replaced in its entirety with the following:

“14. Base Rent:

 

Period

   Monthly
Base Rent      Annual
Base Rent  

January 1, 2011 through December 31, 2011

   $ 169,426.28       $ 2,033,115.36   

January 1, 2012 through December 31, 2012

   $ 173,592.50       $ 2,083,110.00   

January 1, 2013 through December 31, 2013

   $ 178,800.28       $ 2,145,603.30   

January 1, 2014 through December 31, 2014

   $ 184,164.28       $ 2,209,971.40   

January 1, 2015 through December 31, 2015

   $ 189,689.21       $ 2,276,270.54   

January 1, 2016 through December 31, 2016

   $ 195,379.89       $ 2,344,558.66   

January 1, 2017 through December 31, 2017

   $ 201,241.28       $ 2,414,895.42   

Notwithstanding the foregoing, Tenant shall be entitled to a credit against Base
Rent in the amount of One Million Sixteen Thousand Five Hundred Fifty-Seven and
68/100 Dollars ($1,016,557.68) (“Base Rent Credit”), which shall be applied
against the monthly installments of Base Rent for the six (6) month period
beginning on January 1, 2011, and ending on June 30, 2011, in the amount of One
Hundred Sixty-Nine Thousand Four Hundred Twenty-Six Dollars and 28/100 Dollars
($169,426.28) per month. The Base Rent Credit shall constitute an Inducement in
accordance with Section 2.5 of the Existing Lease, provided that the
amortization of the Base Rent Credit shall be over the six and one-half
(6.5) year period beginning July 1, 2011, and ending on December 31, 2017.”

2.3 Renewal Options.

(a) Item 15 of the Schedule is hereby deleted and replaced in its entirety with
the following:

“15. Renewal Options: Two (2) options to extend for a period of three (3) years
each.”

(b) Section 31.1 of the Existing Lease is hereby deleted and replaced in its
entirety with the following:

“31.1 Renewal Options. Subject to the terms and conditions set forth below,
Landlord hereby grants to Tenant two (2) successive options to extend the Term
of this Lease (each, a “Renewal Option”) for additional periods of three
(3) years

 

2



--------------------------------------------------------------------------------

each (each, a “Renewal Term”). The second Renewal Option may be exercised only
if the first Renewal Option has been duly exercised. Each Renewal Term shall be
upon the same terms, covenants and conditions of this Lease, including
provisions regarding payment of Additional Rent, which shall remain payable on
the terms herein set forth, except that (a) the Base Rent payable by Tenant
during the Renewal Terms shall be as determined in accordance with Sections 31.3
and 31.4 below, (b) Tenant shall continue to possess and occupy the Premises in
their existing condition, “as is” as of the commencement of each Renewal Term,
and Landlord shall have no obligation to repair, remodel, improve or alter the
Premises, to perform any other construction or other work of improvement upon
the Premises, or to provide Tenant with any construction or refurbishing
allowance whatsoever, and (c) Tenant shall have no further rights to extend the
Term of this Lease after the expiration of the second Renewal Term.”

2.4 Judicial Reference. Section 13.5 of the Existing Lease is hereby deleted and
replaced in its entirety with the following:

“13.5 WAIVER OF TRIAL BY JURY; JUDICIAL REFERENCE. THE PARTIES HEREBY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY. IF THE JURY WAIVER
PROVISIONS OF THIS SECTION 13.5 ARE NOT ENFORCEABLE UNDER CALIFORNIA LAW, THEN
THE FOLLOWING PROVISIONS SHALL APPLY. It is the desire and intention of the
parties to agree upon a mechanism and procedure under which controversies and
disputes arising out of this Lease or related to the Premises will be resolved
in a prompt and expeditious manner. Accordingly, except with respect to actions
for unlawful or forcible detainer or with respect to the prejudgment remedy of
attachment, any action, proceeding or counterclaim brought by either party
hereto against the other (and/or against its officers, directors, employees,
agents or subsidiaries or affiliated entities) on any matters arising out of or
in any way connected with this Lease, Tenant’s use or occupancy of the Premises
and/or any claim of injury or damage, whether sounding in contract, tort, or
otherwise, shall be heard and resolved by a referee under the provisions of the
California Code of Civil Procedure, Sections 638 — 645.1, inclusive (as same may
be amended, or any successor statute(s) thereto) (the “Referee Sections”). Any
fee to initiate the judicial reference proceedings and all fees charged and
costs incurred by the referee shall be paid by the party initiating such
procedure (except that if a reporter is requested by either party, then a
reporter shall be present at all proceedings where requested and the fees of
such reporter – except for copies ordered by the other parties – shall be borne
by the party requesting the reporter); provided however, that allocation of the
costs and fees, including any initiation fee, of such proceeding shall be
ultimately determined in accordance with Section 25.26 below. The venue of the
proceedings shall be in the county in which the Premises is located. Within 10

 

3



--------------------------------------------------------------------------------

days of receipt by any party of a written request to resolve any dispute or
controversy pursuant to this Section 13.5, the parties shall agree upon a single
referee who shall try all issues, whether of fact or law, and report a finding
and judgment on such issues as required by the Referee Sections. If the parties
are unable to agree upon a referee within such 10-day period, then any party may
thereafter file a lawsuit in the county in which the Premises is located for the
purpose of appointment of a referee under the Referee Sections. If the referee
is appointed by the court, the referee shall be a neutral and impartial retired
judge with substantial experience in the relevant matters to be determined, from
Jams/Endispute, Inc., the American Arbitration Association or similar
mediation/arbitration entity. The proposed referee may be challenged by any
party for any of the grounds listed in the Referee Sections. The referee shall
have the power to decide all issues of fact and law and report his or her
decision on such issues, and to issue all recognized remedies available at law
or in equity for any cause of action that is before the referee, including an
award of attorneys’ fees and costs in accordance with this Lease. The referee
shall not, however, have the power to award punitive damages, nor any other
damages that are not permitted by the express provisions of this Lease, and the
parties hereby waive any right to recover any such damages. The parties shall be
entitled to conduct all discovery as provided in the California Code of Civil
Procedure, and the referee shall oversee discovery and may enforce all discovery
orders in the same manner as any trial court judge, with rights to regulate
discovery and to issue and enforce subpoenas, protective orders and other
limitations on discovery available under California Law. The reference
proceeding shall be conducted in accordance with California Law (including the
rules of evidence), and in all regards, the referee shall follow California Law
applicable at the time of the reference proceeding. The parties shall promptly
and diligently cooperate with one another and the referee, and shall perform
such acts as may be necessary to obtain a prompt and expeditious resolution of
the dispute or controversy in accordance with the terms of this Section 13.5. In
this regard, the parties agree that the parties and the referee shall use best
efforts to ensure that (a) discovery be conducted for a period no longer than 6
months from the date the referee is appointed, excluding motions regarding
discovery, and (b) a trial date be set within 9 months of the date the referee
is appointed. In accordance with Section 644 of the California Code of Civil
Procedure, the decision of the referee upon the whole issue must stand as the
decision of the court, and upon the filing of the statement of decision with the
clerk of the court, or with the judge if there is no clerk, judgment may be
entered thereon in the same manner as if the action had been tried by the court.
Any decision of the referee and/or judgment or other order entered thereon shall
be appealable to the same extent and in the same manner that such decision,
judgment, or order would be appealable if rendered by a judge of the superior
court in which venue is proper hereunder. The referee shall in his/her statement
of decision set forth his/her findings of fact and conclusions of law. The
parties intend this general reference agreement to be specifically enforceable
in accordance with the Code of Civil Procedure. Nothing in this Section 13.5
shall prejudice the right of any party to obtain provisional relief or other
equitable

 

4



--------------------------------------------------------------------------------

remedies from a court of competent jurisdiction as shall otherwise be available
under the Code of Civil Procedure and/or applicable court rules.”

3. Alterations Allowance.

3.1 Upon Tenant’s written request and satisfaction of the conditions set forth
in Section 3.2 below, Landlord will contribute to the cost of any Alterations
that Tenant hereafter performs in the Premises pursuant to Section 5 of the
Existing Lease up to a maximum amount of Four Hundred Sixteen Thousand Six
Hundred Twenty-Two Dollars ($416,622.00) (calculated on the basis of $3.00 per
rentable square foot in the Premises) (the “Alterations Allowance”). The
Alterations Allowance may only be applied to the payment or reimbursement of
documented “hard costs” of labor and materials and “soft costs” relating to the
Alterations, together with any supervisory fee payable to Landlord pursuant to
Section 5.1(c) of the Existing Lease. Tenant shall pay for all costs of
Alterations in excess of the Alterations Allowance.

3.2 Provided that the Lease is then in full force and effect, Landlord shall pay
the Alterations Allowance (or such portion thereof properly applied for by
Tenant) to Tenant within thirty (30) days after satisfaction of each of the
following conditions: (i) Tenant’s delivery to Landlord of invoices and other
reasonably satisfactory evidence of the cost of the Alterations; (ii) with
respect to any portion of the Alterations requiring a building permit, Tenant’s
delivery to Landlord of a certificate issued by Tenant’s architect certifying,
for the benefit of Landlord, that such portion of the Alterations has been
completed in accordance with the plans approved by Landlord (excepting only
minor field changes not inconsistent with the intent of such approved plans and
any change orders approved by Landlord) and in compliance with all applicable
Governmental Requirements; (iii) Tenant’s delivery to Landlord of lien releases,
in statutory form, from the Tenant’s contractor, major subcontractors, and any
other persons and entities providing work or materials covered by such statement
who have given a preliminary 20-day notice in accordance with California Civil
Code Section 3097; and (iv) Tenant’s delivery to Landlord of as-built plans and
specifications for the Alterations, if appropriate (provided that, in all cases,
Tenant shall deliver to Landlord reasonably detailed plans and specifications
for its cabling).

3.3 If Tenant fails to submit reasonably satisfactory documentation requesting
disbursement of the Alterations Allowance on or before the Termination Date (as
such date may be extended), Landlord shall have no further obligation to provide
the Alterations Allowance or any remaining balance thereof to Tenant, nor shall
Tenant be entitled to any credit against Rent for any unused portion.

4. Discretionary Allowance. Provided that the Lease is then in full force and
effect, Landlord shall pay Tenant the sum of One Million Six Hundred Sixty-Six
Thousand Four Hundred Eighty-Eight and 00/100 Dollars ($1,666,488.00)
(“Discretionary Allowance”) on or before January 15, 2011 which may be used by
Tenant as reimbursement for the costs of work performed by or on behalf of
Tenant in or to the Premises, or for any other purpose. The Discretionary
Allowance shall constitute an Inducement in accordance with Section 2.5 of the
Existing Lease, provided that the amortization of the Discretionary Allowance
shall be over the six and one-half (6.5) year period beginning July 1, 2011, and
ending on December 31, 2017.

 

5



--------------------------------------------------------------------------------

5. Condition of Premises. Tenant acknowledges and agrees that its possession of
the Premises commencing on the Extension Date is a continuation of Tenant’s
possession of the Premises under the Existing Lease. Tenant is familiar with the
condition of the Premises, and, except as expressly provided in this Amendment,
Tenant agrees to accept the Premises as of the Extension Date in their existing
condition, “as is”, without any obligation of Landlord to repair, remodel,
improve or alter the Premises, to perform any other construction or other work
of improvement upon the Premises, or to provide Tenant with any construction or
refurbishing allowance whatsoever. As of the date of this Amendment, Tenant
represents and warrants to Landlord that Tenant is not aware of any dangerous
conditions or other defects existing in or about the Premises or the Project,
and that, unless Tenant provides Landlord with written notice to the contrary
prior to the Extension Date, such representation and warranty shall be true on
and as of the Extension Date as if the same were made on and as of such date.

6. Permitted Use. Notwithstanding anything to the contrary contained in the
Existing Lease, no portion of the Premises shall be used for any of the
following uses: any pornographic or obscene purposes, any commercial sex
establishment, any pornographic, obscene, nude or semi-nude performances,
modeling, materials, activities, or sexual conduct or any other use that, as of
the time of the execution hereof, has or could reasonably be expected to have a
material adverse effect on the Project or its use, operation or value.

7. Tenant’s Certification. Tenant hereby certifies to Landlord that, as of the
execution and delivery of this Amendment by Tenant to Landlord, there are no
existing defenses against the enforcement of any of the obligations of Tenant
under the Lease, and Landlord is not in default under the Lease by reason of its
failure to perform any obligations thereunder, and there is no circumstance,
event, condition or state of facts which, by the passage of time or the giving
of notice, or both, could entitle Tenant to any such defenses or constitute or
result in such a default.

8. Real Estate Brokers. Tenant represents and warrants that Tenant has not had
any dealings with any broker in connection with the negotiation or execution of
this Amendment, other than Colliers International and CresaPartners Denver, Inc.
Tenant agrees to indemnify Landlord and hold Landlord harmless from any and all
costs (including attorneys’ fees), expenses or liability for commissions or
other compensation claimed by any other broker or agent claiming to have had
dealings with Tenant in connection with this Amendment.

9. Miscellaneous.

9.1 Ratification. Except as modified by this Amendment, all of the terms,
conditions and provisions of the Existing Lease, including, without limitation,
Tenant’s obligation to pay Operating Cost and Tax Share Rent pursuant to
Section 2 of the Existing Lease, shall remain in full force and effect and are
hereby ratified and confirmed.

9.2 Conflict. To the extent the terms of the Existing Lease and this Amendment
are inconsistent, the terms of this Amendment shall control.

9.3 No Offer. The submission of this Amendment to Tenant for examination or
execution does not create an option or constitute an offer to Tenant to amend
the Existing

 

6



--------------------------------------------------------------------------------

Lease on the terms and conditions contained herein, and this Amendment shall not
become effective as an amendment to the Existing Lease unless and until it has
been executed and delivered by both Landlord and Tenant.

9.4 Time of the Essence. Time is of the essence for each and every provision of
this Amendment.

9.5 Entire Agreement. This Amendment contains the entire agreement of Landlord
and Tenant with respect to the subject matter hereof. It is understood that
there are no oral agreements between Landlord and Tenant affecting the Existing
Lease as hereby amended, and this Amendment supersedes and cancels any and all
previous negotiations, representations, agreements and understandings, if any,
between Landlord and Tenant and their respective agents with respect to the
subject matter thereof, and none shall be used to interpret or construe the
Lease. Tenant acknowledges that all prior communications from Landlord or its
agents are not and were not, and shall not be construed to be, representations
or warranties of Landlord or its agents as to the matters communicated, and have
not and will not be relied upon by Tenant. Under no circumstances shall Tenant
be entitled to any free rent, improvement allowance, leasehold improvements, or
other work to the Premises, or any similar economic incentives that may have
been provided Tenant in connection with entering into the Existing Lease, unless
specifically set forth in this Amendment.

9.6 Authority. Each signatory of this Amendment represents hereby that he or she
has the authority to execute and deliver it on behalf of the party hereto for
which such signatory is acting.

9.7 Counterparts. This Amendment may be executed in two counterparts, each of
which shall be deemed an original and both of which together shall constitute
one and the same agreement. This Amendment may be executed by a party’s
signature transmitted by facsimile (“fax”) or by electronic mail in portable
document format (“pdf”), and copies of this Amendment executed and delivered by
means of faxed or pdf signatures shall have the same force and effect as copies
hereof executed and delivered with original signatures. All parties hereto may
rely upon faxed or pdf signatures as if such signatures were originals. Any
party executing and delivering this Amendment by fax or pdf shall promptly
thereafter deliver a counterpart of this Amendment containing said party’s
original signature. All parties hereto agree that a faxed or pdf signature page
may be introduced into evidence in any proceeding arising out of or related to
this Amendment as if it were an original signature page.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on the
dates set forth below.

 

LANDLORD:

CARR NP PROPERTIES, L.L.C.,

a Delaware limited liability company

By:  

/s/ John C. Moe

Name:  

John C. Moe

Title:  

Market Managing Director

Date of Execution:  

October 14, 2010

TENANT:

TRIMBLE NAVIGATION LIMITED,

a California corporation

By:  

/s/ Steven W. Berglund

Name:  

Steven W. Berglund

Title:  

Chief Executive Officer

Date of Execution:  

October 1, 2010

 

8